United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2664
                       ___________________________

                              Michael Lavern Boyd

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Brandon James Harrison, Justice, Arkansas Court of Appeals; Rita Williamson
    Gruber, Justice, Arkansas Court of Appeals; Raymond Abramson, Justice,
    Arkansas Court of Appeals; Robert J. Gladwin, Justice, Arkansas Court of
 Appeals; Phillip Whiteaker, Justice, Arkansas Court of Appeals; Cliff Hoofman,
Justice, Arkansas Court of Appeals; Waymond Brown, Justice, Arkansas Court of
    Appeals; Herbert T. Wright, Judge, Pulaski County Circuit Court; Barbara
Mariani, Deputy Prosecuting Attorney; Michael Gibbons, Detective, North Little
 Rock Police Department; Cody Brown, Detective, North Little Rock City Police
Department; Wade Tolett, Officer, North Little Rock Police Department; Kathryn
                        Pannel, Employee, Simmons Bank

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Delta
                                 ____________

                         Submitted: February 26, 2021
                            Filed: March 4, 2021
                                [Unpublished]
                               ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

       Arkansas inmate Michael Boyd appeals the district court’s1 28 U.S.C.
§ 1915(e)(2)(B) preservice dismissal of his civil rights action, in which he raised
claims related to his 2013 arrest, prosecution, and conviction for bank robbery. The
district court dismissed Boyd’s complaint, concluding that his 42 U.S.C. § 1983
claims were barred by sovereign, judicial, and prosecutorial immunity, Heck v.
Humphrey, 512 U.S. 477 (1994), and the statute of limitations; and that he failed to
state a conspiracy claim. Having carefully reviewed the record and the parties’
arguments on appeal, we find no basis for reversal. See Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam) (de novo review of § 1915(e)(2)(B)
dismissal). The judgment is affirmed.
                        ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                        -2-